This is an appeal by Arthur Fureha from a judgment in a negligence action. On the night of January 1, 1939, the deceased, Frank Ogden, was a passenger in the car of Edward Pankhurst which car came into collision with a car belonging to Verne Walden upon the State highway between Trumansburg and Ithaca. Pankhurst was going south and Walden was going north. In the Pankhurst car was the deceased who sat on the extreme right-hand side of the front seat and another boy who sat in the middle. Pankhurst claims that he did not see the Ogden boy after the accident, he was not in the car. The car of one Brown came along going southerly and stopped and the occupants of the car say that the Ogden boy was in the Pankhurst car, that he talked with them and said that his legs were hurt and that they took him, out and laid him, parallel to the Pankhurst car which was diagonally on and off the road, on the west side of the road, they say he said that his legs were hurt. After the impact between the cars of Furcha and Pankhurst the Ogden boy was under the Pankhurst car with blood on his face, he was unconscious and had a bad fracture of the skull which affected the brain, a fractured right arm and a fractured right leg and ribs and he died from the injuries without recovering consciousness. The jury found a verdict both against Pankhurst and Furcha; Fureha alone appeals. Judgment and order unanimously affirmed, with costs. Present ■ — • Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.